Exhibit 10.1

EXECUTION COPY

MASTER AGREEMENT

by and between

SH OPERATING, LLC

(“Freedom Pain”)

and

THE PAIN CENTER ALLIANCE, LLC

(“TPCA”)

and

NOBILIS HEALTH CORP.

(“Nobilis”)

As of September 22, 2015



--------------------------------------------------------------------------------

EXECUTION COPY

MASTER AGREEMENT

THIS MASTER AGREEMENT (this “Agreement”), dated as of September [X], 2015, is
made and entered into by and among SH Operating, LLC, an Arizona limited
liability company (“Freedom Pain”), Nobilis Health Corp., a British Columbia
corporation, or its assignee (“Nobilis”), and The Pain Center Alliance, LLC, a
Delaware limited liability company (“TPCA”). Freedom Pain, Nobilis and TPCA are
sometimes individually referred to herein as a “Party” and collectively as the
“Parties.” Capitalized terms not otherwise defined in this Agreement are defined
on the attached Appendix I.

W I T N E S S E T H:

WHEREAS, Freedom Pain is the sole owner and operator of a specialty hospital
located at 17500 N. Perimeter Drive, Scottsdale, AZ 85255 (the “Hospital”);

WHEREAS, the Parties desire to enter into this Agreement pursuant to which a
newly formed Arizona limited liability company (“Newco”), to be initially owned
100% by Freedom Pain, shall acquire by contribution the assets of, and assume
the operations and certain liabilities of, Hospital;

WHEREAS, after the formation of Newco, Nobilis shall acquire a 60% interest in
Newco and TPCA shall acquire a 20% interest in Newco on the terms, and subject
to the conditions, set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, each Party hereby agrees as
follows:

ARTICLE I

NEWCO

Section 1.1. Formation of Newco. Prior to Closing, Freedom Pain shall cause to
be formed an Arizona member-managed limited liability company, of which it shall
own 100% of the membership interest. Newco shall be formed in a manner so that
it will be treated as a pass-through entity for federal income tax purposes, and
Freedom Pain shall make such an election when filing for Newco an IRS Form SS-4.

Section 1.2. Operating Agreement. At Closing, the Parties shall execute and
deliver a limited liability company operating agreement for Newco (the
“Operating Agreement”), substantially similar in form and content to the
document attached hereto as Exhibit 1.2. Among other things, Operating Agreement
shall contain the following terms:

(a) Unit Classes. Newco’s membership interests shall consist of units of four
classes: Class A, Class B, Class C and Class D (collectively, the “Units”, each
unit of any class is a “Unit”). As of the Closing, and giving effect to the
transactions contemplated hereby, Freedom Pain shall own twenty (20) Class A
Units, representing all of the outstanding Class A Units, TPCA shall own twenty
(20) Class B Units, representing all of the outstanding Class B Units, and
Nobilis shall own sixty (60) Class C Units, representing

 

1



--------------------------------------------------------------------------------

all of the outstanding Class C Units. The Class D Units will be reserved for
possible issuance from time to time following the Closing to Physician Members.
All Units shall carry identical economic rights as set forth in the Operating
Agreement, except that: (i) the Class A Units and the Class B Units shall have
dilution protection against the initial holders of the Class A Units and Class B
Units, respectively, representing less than ten percent (10%) each of all issued
and outstanding Units (of all classes); (ii) the Class C Units shall have
dilution protection against the Class C Units representing less than fifty-one
percent (51%) of all issued and outstanding Units (of all classes); and
(iii) the Class C Units shall be entitled to appoint three (3) managers to the
Board of Managers as described in Section 1.1(c).

(b) Subscription Agreements. TPCA and Nobilis shall acquire their respective
Units pursuant to Subscription Agreements substantially similar in form and
content to the document attached hereto as Exhibit 1.2(b) (the “Subscription
Agreement”).

(c) Management. Newco shall be governed by a Board of Managers consisting of
five (5) managers appointed by the Classes of Units as follows:

(i) the Class A Units shall be entitled to appoint one (1) manager;

(ii) the Class B Units shall be entitled to appoint one (1) manager; and

(iii) the Class C Units shall be entitled to appoint three (3) managers.

(d) Limitations on Management Decisions. The Board of Managers may only approve
the following transactions upon the approval of Members holding all of the
outstanding Class A, Class B and Class C Units:

(i) Amend the Operating Agreement; provided; however, that the approval of a
majority of the Class D Units shall also be required;

(ii) Sell, transfer, convey or pledge any of the assets of Newco, or merge or
consolidate Newco with or into another entity;

(iii) Dissolve Newco;

(iv) Grant loans to any employee, officer, affiliate or Member of Newco;

(v) Amend Newco’s Articles of Organization;

(vi) Sell or issue any additional Interests or Units of any class;

(vii) Create a lien, security interest, mortgage, encumbrance or other defect of
title on any assets of Newco;

(viii) Incur any indebtedness, enter into any loan or lending transaction,
borrow funds from any third party or otherwise cause Newco to become obligated
for the repayment of monies in excess of $100,000;

 

2



--------------------------------------------------------------------------------

(ix) Expend funds of Newco or cause Newco to be liable for expenses in excess of
$100,000, in a single transaction or in the aggregate in a series of related
transactions;

(x) Amend or terminate that certain Management Agreement by and between Newco
and Northstar Healthcare Acquisitions, LLC;

(xi) Change the number of Managers overall or the number of Managers that may be
appointed by any class of Units;

(xii) Do any act in contravention of the Operating Agreement;

(xiii) Elect to have Newco participate in Medicare, Medicaid or any other
federal or state health care program;

(xiv) Approve the Tax Maters Partner taking any action contemplated by Internal
Revenue Code Sections 6222 through 6232, as provided in Section 8.5 of the
Operating Agreement; or

(xv) Any other matter where the Members have determined that the matter or type
of matter shall be reserved to the Members and not determined by the Board of
Managers.

Section 1.3. Capital Contribution of Freedom Pain. Prior to Closing, Freedom
Pain shall cause to be contributed to Newco the Receivables and the Assets,
which shall be free and clear of any and all Liens, other than the Permitted
Liens, and Freedom Pain shall assign to Newco and Newco shall assume the Assumed
Liabilities (the “Freedom Pain Capital Contribution”).

Section 1.4. Capital Contribution of Nobilis. At Closing, Nobilis shall make a
capital contribution to Newco in the amount of Three Million One Hundred Eighty
Thousand Dollars and No/Cents ($3,180,000.00) (the “Nobilis Capital
Contribution”) and shall subscribe for, and Freedom Pain shall cause Newco to
issue in a manner consistent with this Agreement and the Operating Agreement,
sixty (60) Class C Units of Newco; except that, the amount of Nobilis Capital
Contribution shall be reduced by the amount of Nobilis Advance.

Section 1.5. Capital Contribution of TPCA.

(a) At Closing, TPCA shall make a capital contribution to Newco in the amount of
One Million Sixty Thousand Dollars and No/Cents ($1,060,000.00) (the “TPCA
Capital Contribution”) and shall subscribe for, and Freedom Pain shall cause
Newco to issue to TPCA in a manner consistent with this Agreement and the
Operating Agreement, twenty (20) Class B Units of Newco.

(b) In the event TPCA is unable to fund the TPCA Capital Contribution within
thirty (30) days of Closing, then Nobilis has the right of first refusal for the
Class B Units of Newco.

 

3



--------------------------------------------------------------------------------

Section 1.6. Further Assurances. Each Party shall on the Closing Date and from
time to time thereafter, at the other Parties’ reasonable request and without
further consideration, execute and deliver (or cause to be executed and
delivered) to the other Parties such instruments of transfer, conveyance and
assignment as shall be reasonably requested by the other Parties to effect the
transactions contemplated by this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF FREEDOM PAIN

Freedom Pain hereby represents and warrants to Nobilis and TPCA as follows as of
the date hereof and as of the Closing Date:

Section 2.1. Organization. Freedom Pain is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Arizona, and it has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted.

Section 2.2. Authorization. Freedom Pain has all necessary limited liability
company power and authority to execute and deliver this Agreement and Freedom
Pain Ancillary Documents, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement and Freedom Pain Ancillary Documents by
Freedom Pain, the performance by Freedom Pain of its obligations hereunder and
thereunder, and the consummation of the transactions provided for herein and
therein have been duly and validly authorized by all necessary limited liability
company action on the part of Freedom Pain. This Agreement has been and, as of
the Closing Date, the Freedom Pain Ancillary Documents shall be, duly executed
and delivered by Freedom Pain and shall constitute the valid and binding
agreements of Freedom Pain, enforceable against Freedom Pain in accordance with
their respective terms, subject to applicable bankruptcy insolvency and other
similar Laws affecting the enforceability of creditors’ rights generally,
general equitable principles and the discretion of courts in granting equitable
remedies.

Section 2.3. Absence of Restrictions and Conflicts. Except as set forth on
Schedule 2.3, the execution, delivery and performance by Freedom Pain of this
Agreement and Freedom Pain Ancillary Documents and the consummation of the
transactions contemplated hereby and thereby: (a) will not create in any Person
the right to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement and (b) do not or will not (as the case may be) violate or
conflict with, constitute a breach of or default under, result in the loss of
any benefit under, permit the acceleration of any obligation under or create in
any Person the right to terminate, modify or cancel, (i) any term or provision
of the organizational documents of Freedom Pain, (ii) except as indicated on
Schedule 2.3, any other contract, agreement, permit, franchise, license or other
instrument applicable to or to which Freedom Pain is a party, (iii) any
judgment, decree or order of any court or Governmental Entity or agency to which
Freedom Pain is a party or by which Freedom Pain’s properties are bound, or
(iv) any Law or arbitration award applicable to Freedom Pain.

 

4



--------------------------------------------------------------------------------

Section 2.4. Title to Assets; Related Matters.

(a) Except as set forth on Schedule 2.4 and except for the Permitted Liens,
Freedom Pain has good and valid title, a valid leasehold interest in, or a valid
license for, all of the property and assets owned, leased, licensed, operated or
used by it, free and clear of all Liens.

(b) All material equipment and other items of tangible personal property and
assets owned, leased, licensed, operated or used by Freedom Pain (including the
Assets) (i) are in good operating condition and in a state of good maintenance
and repair in accordance with normal industry practice, ordinary wear and tear
excepted, (ii) were acquired and are usable in the Ordinary Course, and
(iii) conform to all applicable Laws applicable thereto. Freedom Pain has no
Knowledge of any material defect or problem with any of such equipment, tangible
personal property or assets other than ordinary wear and tear. Except as set
forth on Schedule 2.4, and except for leased items that are subject to personal
property leases, no Person other than Freedom Pain owns any equipment or other
tangible personal property or assets situated on the premises of Freedom Pain.

(c) Except as set forth on Schedule 2.4, no Affiliates of Freedom Pain own or
hold any assets or property (tangible or intangible) that are currently being
used in connection with the business of Freedom Pain. By virtue of the Freedom
Pain Capital Contribution, Newco will be vested in good and valid title to, or
have a valid leasehold interest in, or have a valid license for, all of the
Assets, free and clear of any Liens other than Permitted Liens, which Assets
will constitute all of property and assets owned, leased, licensed, operated or
used by Freedom Pain in connection with the Hospital.

Section 2.5. Accounts Receivable. All Receivables (billed and unbilled) and all
Payables of Freedom Pain have arisen from bona fide transactions in the Ordinary
Course.

Section 2.6. Licenses. Schedule 2.6 is a correct and complete list of all
Licenses held by Freedom Pain. Freedom Pain owns or possesses all Licenses that
are necessary to enable it to carry on its operations as a specialty hospital
pursuant to the laws of the State of Arizona. All such Licenses are valid,
binding and in full force and effect.

Section 2.7. Legal Proceedings.

(a) Except as set forth on Schedule 2.7, no lawsuit, action, claim, arbitration,
proceeding or investigation is pending or, to the Knowledge of Freedom Pain,
threatened against, relating or involving Freedom Pain that will, either
individually or in the aggregate, impair or delay the ability of Freedom Pain to
consummate the transactions contemplated hereby, or by any of Freedom Pain
Ancillary Documents. Freedom Pain is not subject to any judgment, decree,
injunction, rule or order of any court or arbitration panel that will, either
individually or in the aggregate, impair or delay the ability of Freedom Pain to
consummate the transactions contemplated hereby or by the Ancillary Documents.

(b) No actions, suits, claims, investigations or other legal proceedings are
pending or, to the Knowledge of Freedom Pain, threatened against or by Freedom
Pain or any Affiliate of Freedom Pain that challenge or seek to prevent, enjoin
or otherwise delay the transactions contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------

Section 2.8. Brokers, Finders and Investment Bankers. Neither Freedom Pain, nor
any officer, member, director or employee of Freedom Pain nor any Affiliate of
Freedom Pain, has employed any broker, finder or investment banker or incurred
any liability for any investment banking fees, financial advisory fees,
brokerage fees or finders’ fees in connection with the transactions contemplated
hereby.

Section 2.9. No Misrepresentations. The representations and warranties in this
Article II, make no untrue statement of a material fact or omit to state a
material fact necessary in order to make the representations made, in the light
of the circumstances under which they were made, not misleading.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF NOBILIS AND TPCA

Section 3.1. Nobilis. Nobilis hereby represents and warrants to Freedom Pain and
TPCA as follows as of the date hereof and as of the Closing Date:

(a) Organization. Nobilis is a corporation duly formed, validly existing and in
good standing under the laws of the Province of British Columbia and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.

(b) Authorization. Except as set forth in the GE Credit Agreement, Nobilis has
all necessary corporate power and authority to execute and deliver this
Agreement and the Nobilis Ancillary Documents, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the Nobilis
Ancillary Documents, the performance by Nobilis of its obligations hereunder and
thereunder, and the consummation of the transactions provided for herein and
therein have been duly and validly authorized by all necessary corporate action
on the part of Nobilis. This Agreement has been and, as of the Closing Date the
Nobilis Ancillary Documents shall be, duly executed and delivered by Nobilis and
do or shall, as the case may be, constitute the valid and binding agreements of
Nobilis, enforceable against it in accordance with their respective terms,
subject to applicable bankruptcy insolvency and other similar Laws affecting the
enforceability of creditors’ rights generally, general equitable principles and
the discretion of courts in granting equitable remedies.

(c) Absence of Restrictions and Conflicts. Except as set forth in the GE Credit
Agreement, the execution, delivery and performance of this Agreement and the
Nobilis Ancillary Documents and the consummation of the transactions
contemplated hereby and thereby do not or will not (as the case may be), violate
or conflict with, constitute a breach of or default under, result in the loss of
any benefit under, permit the acceleration of any obligation under, or create in
any Person the right to terminate, modify or cancel (i) any term or provision of
the organizational documents of Nobilis, (ii) any contract to which

 

6



--------------------------------------------------------------------------------

Nobilis is a party, (iii) any judgment, decree or order of any Governmental
Entity to which Nobilis is a party or by which Nobilis or any of its properties
are bound, or (iv) any Law or arbitration award applicable to Nobilis.

(d) Financial Capability. Nobilis has access to, and, on the Closing Date, will
have, sufficient cash to make Nobilis Capital Contribution on the terms and
conditions contemplated by this Agreement and to pay the fees, expenses and
other costs of Nobilis incurred in connection with the transactions contemplated
by this Agreement.

(e) Legal Proceedings.

(i) No lawsuit, action, claim, arbitration, proceeding or investigation is
pending or, to the Knowledge of Nobilis, threatened against, relating or
involving Nobilis or any of its Subsidiaries that will, either individually or
in the aggregate, impair or delay the ability of Nobilis to consummate the
transactions contemplated hereby or by any of Nobilis Ancillary Documents.
Nobilis is not subject to any judgment, decree, injunction, rule or order of any
court or arbitration panel that will, either individually or in the aggregate,
impair or delay the ability of Nobilis to consummate the transactions
contemplated hereby, or by Nobilis Ancillary Documents.

(ii) No actions, lawsuits, claims, investigations or other legal proceedings are
pending or, to Knowledge of Nobilis, threatened against or by Nobilis or any
Affiliate of Nobilis that challenge or seek to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement.

(f) No Additional Representations or Warranties. Except for the specific
representations and warranties expressly made by Nobilis in this Section 3.1,
Freedom Pain acknowledges and agrees that (i) Nobilis is not making or has not
made any representation or warranty, express or implied, at law or in equity, in
respect of Nobilis or any of its businesses, assets, liabilities, operations,
prospects, or condition (financial or otherwise), including with respect to
merchantability or fitness for any particular purpose of any assets, the nature
or extent of any liabilities, prospects, the effectiveness or the success of any
operations, or the accuracy or completeness of any confidential information
memoranda, documents, projections, material or other information (financial or
otherwise) furnished to Freedom Pain or its Representatives or made available to
Freedom Pain or its Representatives in any “data rooms,” “virtual data rooms,”
management presentations or in any other form in expectation of, or in
connection with, the transactions contemplated by this Agreement, or in respect
of any other matter or thing whatsoever, and (ii) no Representative of Nobilis
has any authority, express or implied, to make any statements, representations,
warranties or agreements regarding the transactions contemplated by and the
subject matter of this Agreement not specifically set forth in this Agreement
and subject to the express remedies and limitations thereon herein provided.

(g) Brokers, Finders and Investment Bankers. Neither Nobilis, nor any officer,
member, director or employee or Affiliate of Nobilis, has employed any broker,
finder or investment banker or incurred any liability for any investment banking
fees, financial advisory fees, brokerage fees or finders’ fees in connection
with the transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------

Section 3.2. TPCA. TPCA hereby represents and warrants to Freedom Pain and
Nobilis as follows as of the date hereof and as of the Closing Date:

(a) Organization. TPCA is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite limited liability company power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.

(b) Authorization. Subject to fulfillment of the capital call procedures set
forth in the TPCA organizational documents, TPCA has all necessary limited
liability company power and authority to execute and deliver this Agreement and
the TPCA Ancillary Documents, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the TPCA Ancillary Documents by
TPCA, the performance by TPCA of its obligations hereunder and thereunder, and
the consummation of the transactions provided for herein and therein have been
duly and validly authorized by all necessary limited liability company action on
the part of TPCA. This Agreement has been and, as of the Closing Date the TPCA
Ancillary Documents shall be, duly executed and delivered by TPCA and do or
shall, as the case may be, constitute the valid and binding agreements of TPCA,
enforceable against it in accordance with their respective terms, subject to
applicable bankruptcy insolvency and other similar Laws affecting the
enforceability of creditors’ rights generally, general equitable principles and
the discretion of courts in granting equitable remedies.

(c) Absence of Restrictions and Conflicts. The execution, delivery and
performance of this Agreement and the TPCA Ancillary Documents and the
consummation of the transactions contemplated hereby and thereby do not or will
not (as the case may be), violate or conflict with, constitute a breach of or
default under, result in the loss of any benefit under, permit the acceleration
of any obligation under, or create in any Person the right to terminate, modify
or cancel (i) any term or provision of the organizational documents of TPCA,
(ii) any contract to TPCA is a party, (iii) any judgment, decree or order of any
Governmental Entity to which TPCA is a party or by which TPCA or any of its
properties are bound, or (iv) any Law or arbitration award applicable to TPCA.

(d) Financial Capability. TPCA has access to, and, subject to fulfillment of the
capital call procedures set forth in the TPCA organizational documents, on the
Closing Date, will have, sufficient cash to make the TPCA Capital Contribution
on the terms and conditions contemplated by this Agreement and to pay the fees,
expenses and other costs of TPCA incurred in connection with the transactions
contemplated by this Agreement.

 

8



--------------------------------------------------------------------------------

(e) Legal Proceedings.

(i) No lawsuit, action, claim, arbitration, proceeding or investigation is
pending or, to the Knowledge of TPCA, threatened against, relating or involving
TPCA or any of its Subsidiaries that will, either individually or in the
aggregate, impair or delay the ability of the TPCA to consummate the
transactions contemplated hereby or by any of the TPCA Ancillary Documents. TPCA
is not subject to any judgment, decree, injunction, rule or order of any court
or arbitration panel that will, either individually or in the aggregate, impair
or delay the ability of TPCA to consummate the transactions contemplated hereby
or by the TPCA Ancillary Documents.

(ii) No actions, lawsuits, claims, investigations or other legal proceedings are
pending or, to Knowledge of TPCA, threatened against or by TPCA or any Affiliate
of TPCA that challenge or seek to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement.

(f) No Additional Representations or Warranties. Except for the specific
representations and warranties expressly made by TPCA in this Section 3.2,
Freedom Pain and Nobilis acknowledge and agree that (i) TPCA is not making or
has not made any representation or warranty, express or implied, at law or in
equity, in respect of TPCA or any of its businesses, assets, liabilities,
operations, prospects, or condition (financial or otherwise), including with
respect to merchantability or fitness for any particular purpose of any assets,
the nature or extent of any liabilities, prospects, the effectiveness or the
success of any operations, or the accuracy or completeness of any confidential
information memoranda, documents, projections, material or other information
(financial or otherwise) furnished to Freedom Pain or Nobilis or their
Representatives or made available to Freedom Pain or Nobilis or their
Representatives in any “data rooms,” “virtual data rooms,” management
presentations or in any other form in expectation of, or in connection with, the
transactions contemplated by this Agreement, or in respect of any other matter
or thing whatsoever, and (ii) no Representative of TPCA has any authority,
express or implied, to make any statements, representations, warranties or
agreements regarding the transactions contemplated by and the subject matter of
this Agreement not specifically set forth in this Agreement and subject to the
express remedies and limitations thereon herein provided.

(g) Brokers, Finders and Investment Bankers. Neither TPCA nor an officer,
member, director, employee or Affiliate or TPCA has employed any broker, finder
or investment banker or incurred any liability for any investment banking fees,
financial advisory fees, brokerage fees or finders’ fees in connection with the
transactions contemplated hereby.

ARTICLE IV

CERTAIN COVENANTS AND AGREEMENTS

Section 4.1. Reasonable Efforts; Further Assurances; Cooperation. Subject to the
other provisions hereof, each Party shall use its commercially reasonable, good
faith efforts to perform its obligations hereunder and to take, or cause to be
taken, and do, or cause to be done, all things necessary, proper or advisable
under applicable Law to obtain all required consents, waivers,

 

9



--------------------------------------------------------------------------------

approvals and authorizations, including those set forth in Sections 3.1(c) and
3.2(c) and as set forth on Schedule 2.6, and all regulatory approvals and to
satisfy all conditions to its obligations hereunder and to cause the
transactions contemplated herein to be effected as soon as practicable, but in
any event on or before the Expiration Date, in accordance with the terms hereof
(provided, however, that none of the Parties nor any of their respective
Affiliates shall be required to pay money to any third party, commence any
litigation, grant any accommodation (financial or otherwise) to any third party,
dispose of any assets or agree to any restriction in connection with such
efforts), and shall cooperate fully with the other Parties and their
Representatives in connection with any step required to be taken as a part of
its obligations hereunder, including the following:

(a) Each Party promptly shall make all filings and submissions and shall take
all other actions necessary, proper or advisable under applicable Laws to obtain
any required approval of any Governmental Entity with jurisdiction over the
transactions contemplated hereby. Each Party shall furnish all information
required for any application or other filing to be made pursuant to any
applicable Law in connection with the transactions contemplated hereby. Without
limiting the foregoing, Freedom Pain shall execute, acknowledge and deliver to
Newco any and all other assignments, consents, approvals, conveyances,
assurances, documents and instruments reasonably requested by Newco and/or the
Arizona Department of Health Services (“ADHS”) at any time and shall take any
and all other actions reasonably requested by Newco, Nobilis, TPCA or ADHS, at
any time, in furtherance of, in connection with, or in relation to, the hospital
change of ownership of the Hospital from Freedom Pain to Newco as described in
Arizona Law, including (but not limited to) Arizona Administrative Code Section
R9-10-101 et seq.. After the Closing, the Parties agree to cooperate with each
other and take such further actions as may be necessary or appropriate to
effectuate, carry out and comply with all of the terms of this Agreement, the
documents referred to in this Agreement and the transactions contemplated
hereby.

(b) All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of a Party before
any Governmental Entity or the staff or regulators of any Governmental Entity,
in connection with the transactions contemplated hereunder shall be disclosed to
the other Parties hereunder in advance of any filing, submission or attendance,
it being the intent that the Parties will consult and cooperate with one
another, and consider in good faith the views of one another, in connection with
any such analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals. Each Party shall give notice to the
other Parties with respect to any meeting, discussion, appearance or contact
with any Governmental Entity or the staff or regulators of any Governmental
Entity, with such notice being sufficient to provide the other Parties with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.

Section 4.2. Public Announcements. Notwithstanding anything herein to the
contrary, each Party hereby agrees that, except as may be required to comply
with the requirements of any applicable Laws or the rules and regulations of
each stock exchange upon which the securities of such Party or its Affiliates
are listed, if any (in which case the Party proposing to issue such press
release or make such public announcement shall consult in good faith with the
other Parties before

 

10



--------------------------------------------------------------------------------

issuing any such press release or making any such public announcement and shall
allow the other Parties reasonable time to comment on such release or
announcement in advance of such issuance), no filing, press release or similar
public announcement or communication shall be made by it or caused to be made by
it concerning the execution or performance of this Agreement unless it shall
have consulted the other Parties in advance with respect thereto and such other
Parties consents in writing (which consent shall not be unreasonably withheld,
conditioned or delayed) to such filing, release, announcement or communication;
provided, however, each Party and its Affiliates may make internal announcements
regarding this Agreement to its directors, officers and employees without the
consent of the other Parties. If any Party determines that any of this
Agreement, the Nobilis Ancillary Documents, the TPCA Ancillary Documents, or the
Freedom Pain Ancillary Documents must be filed with any Governmental Entity
pursuant to applicable Law, then before making such filing, such Party shall
provide the other Parties with a version of any document it intends to file with
any necessary redactions, and shall give due consideration to the other Parties’
comments regarding the redacted version and use commercially reasonable efforts
to ensure confidential treatment by the applicable authority of any sections
specified by such Party.

ARTICLE V

CONDITIONS TO CLOSING

Section 5.1. Conditions to Obligations of Each Party. The respective obligations
of each Party to effect the transactions contemplated hereby are subject to the
following conditions:

(a) Injunction. No effective injunction, writ or preliminary restraining order
or any order of any nature is issued and outstanding by a Governmental Entity of
competent jurisdiction to the effect that the Transaction may not be consummated
as provided herein, no proceeding or lawsuit is commenced and ongoing by any
Governmental Entity or third party for the purpose of obtaining any such
injunction, writ or preliminary restraining order and no written notice is
received and outstanding from any Governmental Entity indicating an intent to
restrain, prevent, materially delay or restructure the transactions contemplated
hereby.

(b) Governmental Consents. All consents, approvals, orders or authorizations of,
or registrations, declarations or filings with, all Governmental Entities
required in connection with the execution, delivery or performance hereof are
obtained or made, including the items listed on Schedule 2.6.

(c) Real Property Leases. On or before the Closing, Newco shall have entered
into subleases with respect to the Real Property Leases set forth on Schedule
5.1(c), shall have received any consents of landlords required for such
subleases, if any, and shall have and hold a good and marketable leasehold
interest in all real estate where Hospital Operations are conducted, together
with all of Freedom Pain’s right, title and interest in all rights, privileges,
easements, streets, drainage areas, common areas, and rights of way appurtenant
to or benefiting or serving Hospital. Newco shall have no obligation to pay rent
owed by Freedom Pain pursuant to the Real Property Leases prior to Closing.

 

11



--------------------------------------------------------------------------------

(d) Equipment Leases. Freedom Pain shall either (i) assign the Equipment Leases
listed on Schedule 5.1(d) (the “Equipment Leases”) to Newco and Newco shall
assume all of Freedom Pain’s liabilities and obligations thereunder or
(ii) Newco shall enter into new equipment leases in respect of the equipment
leased under the Equipment Leases.

(e) Employees. Except as listed on Schedule 5.1(e), upon Closing, Newco shall
hire all employees currently staffed at Hospital, either directly or indirectly
through a third party employee leasing company or other third party, such that
all persons currently employed at Hospital will continue their employment at
Newco.

(f) Bill of Sale, Assignment and Assumption Agreement. Upon Closing, Freedom
Pain and Newco shall enter into a Bill of Sale, Assignment and Assumption
Agreement, which shall be substantially similar in form and content to the
document attached as Exhibit 5.1(f), pursuant to which Freedom Pain shall assign
the Assets and Assumed Liabilities to Newco, and Newco shall accept the Assets
and agree to assume, pay and discharge the Assumed Liabilities (the “Assignment
and Assumption”)

(g) Management Agreement. Upon Closing, Newco shall enter into a Management and
Cost Sharing Agreement with Nobilis or an Affiliate of Nobilis which shall be
substantially similar in form and content to the document attached as Exhibit
5.1(g) (the “Management Agreement”).

(h) Medical Director Agreement. Upon Closing, Newco shall enter into a Medical
Director Agreement with Steven M. Siwek, M.D., which shall be substantially
similar in form and content to the document attached as Exhibit 5.1(h) (the
“Medical Director Agreement”).

(i) Capital Contribution. Upon Closing, each Party shall have made their
required Capital Contribution to Newco.

Section 5.2. Conditions to Obligations of Freedom Pain. The obligations of
Freedom Pain to consummate the transactions contemplated hereby are subject to
the fulfillment at or before the Closing of each of the following additional
conditions:

(a) Representations and Warranties. The representations and warranties of
Nobilis and TPCA contained in Article III are true and correct in all respects
(disregarding any Material Adverse Effect or materiality qualifications set
forth therein) as of the Closing Date with the same effect as though made at and
as of such date (except those representations and warranties that address
matters only as of a specified date, which shall be true and correct in all
respects as of that specified date), except where failure of such
representations and warranties to be true and correct has no Material Adverse
Effect.

(b) Performance of Obligations. Each of Nobilis and TPCA has performed in all
material respects all covenants and agreements required to be performed by it
hereunder at or before the Closing.

 

12



--------------------------------------------------------------------------------

(c) Ancillary Documents. Nobilis has delivered, or caused to be delivered,
Nobilis Ancillary Documents and TPCA has delivered, or caused to be delivered,
the TPCA Ancillary Documents.

(d) Required Consents. Freedom Pain shall have received the consents set forth
on Schedule 5.1(b).

Section 5.3. Conditions to Obligations of Nobilis. The obligations of Nobilis to
consummate the transactions contemplated hereby are subject to the fulfillment
at or before the Closing of each of the following additional conditions:

(a) Representations and Warranties. The representations and warranties of
Freedom Pain and TPCA contained in Article II and Section 3.2, respectively, are
true and correct in all respects (disregarding any Material Adverse Effect or
materiality qualifications set forth therein) as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, which shall be
true and correct in all respects of that specified date), except where the
failure of such representations and warranties to be true and correct has no
Material Adverse Effect.

(b) Performance of Obligations. Each of Freedom Pain and TPCA has performed in
all material respects all covenants and agreements required to be performed by
it hereunder on or before the Closing Date.

(c) Ancillary Documents. Freedom Pain has delivered, or caused to be delivered,
the Freedom Pain Ancillary Documents and TPCA has delivered or caused to be
delivered the TPCA Ancillary Documents.

Section 5.4. Conditions to Obligations of TPCA. The obligations of TPCA to
consummate the transactions contemplated hereby are subject to the fulfillment
at or before the Closing of each of the following additional conditions:

(a) Representations and Warranties. The representations and warranties of
Freedom Pain and Nobilis contained in Article II and Section 3.1, respectively,
are true and correct in all respects (disregarding any Material Adverse Effect
or materiality qualifications set forth therein) as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, which shall be
true and correct in all respects of that specified date), except where the
failure of such representations and warranties to be true and correct has no
Material Adverse Effect.

(b) Performance of Obligations. Each of Freedom Pain and Nobilis has performed
in all material respects all covenants and agreements required to be performed
by it hereunder on or before the Closing Date.

(c) Ancillary Documents. Freedom Pain has delivered, or caused to be delivered,
the Freedom Pain Ancillary Documents and Nobilis has delivered or caused to be
delivered the Nobilis Ancillary Documents.

 

13



--------------------------------------------------------------------------------

(d) Internal Procedures. TPCA shall have completed its capital call procedures
set forth in the TPCA organizational documents.

(e) Due Diligence. TPCA shall be satisfied in its sole discretion with its due
diligence review of Freedom Pain; provided that if this condition is not
satisfied or waived prior to the Closing, this Agreement shall be terminated as
to TPCA without liability of any Party and Nobilis shall have the right to
acquire the Class B Units of Newco.

ARTICLE VI

CLOSING

Section 6.1. Closing. The Closing shall occur at 9:00 a.m., Phoenix, Arizona
time, on the Business Day following the satisfaction or waiver of the conditions
set forth in Article V that are contemplated to be satisfied before the Closing,
or on such other date or dates as the Parties may agree as there may be multiple
Closings between the Parties. The Closing shall take place at the offices of
Nobilis Health Corp. at 11700 Katy Freeway, Suite 300, Houston Texas 77079, or
at such other place as the Parties may agree, or may occur remotely by exchange
of signatures electronically.

Section 6.2. Freedom Pain Closing Deliveries and Actions. At the Closing,
Freedom Pain shall deliver, or cause to be delivered by Newco and Dr. Siwek, to
the applicable Party the following:

(a) a certificate of an authorized officer of Freedom Pain as to compliance with
the conditions set forth in Sections 5.1 and 5.2;

(b) executed copies of the following agreements:

(i) the Operating Agreement;

(ii) the Real Property Subleases;

(iii) the Equipment Leases;

(iv) the Assignment and Assumption Agreement;

(v) the Management Agreement; and

(vi) the Medical Director Agreement;

(c) the Class C Units and Class B Units; and

(d) all other documents required to be entered into by Freedom Pain pursuant
hereto or reasonably requested by Nobilis or TPCA to consummate the transactions
contemplated hereby.

 

14



--------------------------------------------------------------------------------

Section 6.3. Nobilis Closing Deliveries. At the Closing, Nobilis shall deliver,
or cause to be delivered, the following:

(a) a certificate of an authorized officer of Nobilis as to compliance with the
conditions set forth in Sections 5.1 and 5.3;

(b) executed copies of:

(i) the Subscription Agreement;

(ii) the Operating Agreement; and

(iii) the Management Agreement;

(c) the Nobilis Capital Contribution; and

(d) all other documents required to be entered into by Nobilis pursuant hereto
or reasonably requested by Freedom Pain or TPCA to otherwise consummate the
transactions contemplated hereby.

Section 6.4. TPCA Closing Deliveries. At the Closing, TPCA shall deliver, or
cause to be delivered, the following:

(a) a certificate of an authorized officer of TPCA as to compliance with the
conditions set forth in Sections 5.1 and 5.4;

(b) executed copies of:

(i) the Subscription Agreement; and

(ii) the Operating Agreement;

(c) the TPCA Capital Contribution; and

(d) all other documents required to be entered into by TPCA pursuant hereto or
reasonably requested by Freedom Pain or Nobilis to otherwise consummate the
transactions contemplated hereby.

ARTICLE VII

TERMINATION

Section 7.1. Termination. This Agreement may be terminated at any time before
the Closing:

(a) by mutual written consent of the Parties;

(b) by written notice from Freedom Pain or TPCA to Nobilis, if Nobilis (i) fails
to perform in any respect any of its agreements contained herein required to be
performed by it at or before the Closing or (ii) breaches any of its
representations and warranties

 

15



--------------------------------------------------------------------------------

contained herein, which failure or breach is not cured within twenty (20) days
following Freedom Pain or TPCA having notified Nobilis of its intent to
terminate this Agreement pursuant to this Section 7.1(b), except where such
failure or breach would not materially impair or delay the ability of Nobilis to
consummate the transactions contemplated hereby; provided, however, that,
notwithstanding the foregoing, Freedom Pain or TPCA shall be able to terminate
this Agreement pursuant to this Section 7.1(b) in the event that Nobilis fails
to consummate the transactions required to be performed by it on the Closing
Date as set forth in Section 6.1;

(c) by written notice from Nobilis or TPCA to Freedom Pain, if Freedom Pain
(i) fails to perform in any respect any of its agreements contained herein
required to be performed by it at or before the Closing, or (ii) breaches any of
its representations and warranties contained herein, which failure or breach is
not cured within twenty (20) days following Nobilis or TPCA having notified
Freedom Pain of its intent to terminate this Agreement pursuant to this
Section 7.1(c), except where such failure or breach has no Material Adverse
Effect; provided, however, that, notwithstanding the foregoing, Nobilis or TPCA
shall be able to terminate this Agreement pursuant to this Section 7.1(c) in the
event that Freedom Pain fails to consummate the transactions required to be
performed by it on the Closing Date as set forth in Section 6.1;

(d) by written notice from Freedom Pain or Nobilis to TPCA, if TPCA (i) fails to
perform in any respect any of its agreements contained herein required to be
performed by it at or before the Closing or (ii) breaches any of its
representations and warranties contained herein, which failure or breach is not
cured within twenty (20) days following Freedom Pain or Nobilis having notified
TPCA of its intent to terminate this Agreement pursuant to this Section 7.1(d),
except where such failure or breach would not materially impair or delay the
ability of TPCA to consummate the transactions contemplated hereby; provided,
however, that, notwithstanding the foregoing, Freedom Pain or Nobilis shall be
able to terminate this Agreement pursuant to this Section 7.1(d) in the event
that TPCA fails to consummate the transactions required to be performed by it on
the Closing Date as set forth in Section 6.1; or

(e) by written notice by any Party to the other Parties, as the case may be, in
the event the Closing has not occurred on or before November 1, 2015 (the
“Expiration Date”) for any reason other than delay or nonperformance of the
Party seeking such termination.

Section 7.2. Specific Performance and Other Remedies. Each Party hereby
acknowledges that the rights of each Party to consummate the transactions
contemplated hereby are special, unique and of extraordinary character and that,
if a Party violates or fails or refuses to perform any covenant or agreement
made by it herein, the other Parties may be without an adequate remedy at law.
If a Party violates or fails or refuses to perform any covenant or agreement
made by it herein, the other Parties may, subject to the terms hereof and in
addition to any remedy at law for damages or other relief, institute and
prosecute an action in any court of competent jurisdiction to enforce specific
performance of such covenant or agreement or seek any other equitable relief.

 

16



--------------------------------------------------------------------------------

Section 7.3. Effect of Termination. In the event of termination of this
Agreement pursuant to this Article VII, this Agreement shall forthwith become
void and there shall be no liability on the part of a Party or its partners,
officers, directors or stockholders, except for obligations under Section 4.2
(Public Announcements), Section 9.3 (Notices), Section 9.7 (Mediation),
Section 9.8 (Governing Law; Consent to Jurisdiction), Section 9.11 (Amendment)
and Section 9.16 (Transaction Costs) and this Section 7.3, all of which shall
survive the Termination Date. Notwithstanding the foregoing, nothing contained
herein shall relieve a Party from liability for any then-existing breach hereof.

ARTICLE VIII

POST CLOSING OBLIGATIONS

Section 8.1. Newco Line of Credit. Nobilis shall, in a manner consistent with
Nobilis’ obligations under that certain credit agreement by and between Nobilis
and certain other credit parties and GE Capital Corporation dated as of
March 31, 2015 (the “GE Credit Agreement”), provide a line of credit to Newco in
an amount up to Four Million Five Hundred Thousand Dollars ($4,500,000.00) which
shall bear and interest rate of twelve-month LIBOR plus five and one half of one
percent (+5.5%) (the “Newco Credit Facility”), pursuant to the loan agreement
and promissory note substantially in the form attached hereto as Exhibit 8.1. In
the event that Nobilis is unable to obtain necessary consents under the GE
Credit Agreement to issue to Newco the Newco Credit Facility, then Nobilis shall
use best efforts to assist Newco with the establishment of a commercial line of
credit on commercially reasonable terms, subject to the approvals required under
the Operating Agreement.

Section 8.2. Use of Working Capital. Promptly following the Closing, Newco shall
pay in full (a) to Athas Health, LLC or its assigns (“Athas”), the current
obligation of Freedom Pain to Athas (the “Athas Note”), and to Alliance
Healthcare Services Inc. (“Alliance”), the current obligation of Freedom Pain to
Alliance (the “Alliance Note”). Upon the request of Freedom Pain, working
capital available for use after deducting the sum of (i) all amounts owed under
the Athas Note plus (ii) all amounts owed under the Alliance Note plus (iii) an
amount equal to three (3) months of operating capital for Newco to operate
Hospital shall be used to pay down legacy indebtedness of Freedom Pain.

Section 8.3. Hospital Services Agreements. Each of the Parties shall be entitled
to enter into a Hospital Services Agreement with Newco, in form similar to that
customarily used by Nobilis Health Marketing, LLC or formerly used by Athas or
one of its subsidiaries (including the agreement by and between Athas and
Freedom Pain), to provide Newco with certain administrative and marketing
services; provided that, (a) a Party seeking or having such an agreement with
Newco shall provide bona fide services consistent with the terms of such
agreement (“Bona Fide Services”) and (b) the remuneration for the Bona Fide
Services does not vary with the volume or value of referrals in a manner that
would violate federal or Arizona law and reflects the fair market value for such
services.

 

17



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNITY

Section 9.1. Nobilis and Newco Indemnity. Steven M. Siwek, M.D., personally, and
Freedom Pain (the “Indemnifying Parties”) shall, jointly and severally,
indemnify, defend and hold harmless Newco, its parent, owners, officers,
directors, managers, and affiliates (each a “Newco Indemnified Party”
collectively, the “Newco Indemnified Parties”) from and against any losses,
including reasonable attorney’s fees, incurred in connection with, or related
to, or arising out of: i) Excluded Liabilities or ii) Indemnified Assumed
Liabilities; provided, however, that in the case of liabilities for an
Indemnified Assumed Liabilitiy, the Indemnifying Parties shall only be required
to indemnify Newco Indemnified Parties for amounts exceeding the dollar amount
listed across from that Indemnfied Assumed Liability in Exhibit B to the
Assignment and Assumption. Steven M. Siwek, M.D. agrees, and agrees to cause
Freedom Pain, to pay a Newco Indemnified Party for any undisputed Indemnified
Assumed Liability within five (5) business days of his receipt of written notice
from such Newco Indemnified Party.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1. Construction. Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, and
references to the singular include the plural; (b) references to any gender
include the other genders; (c) the words “include,” “includes” and “including”
do not limit the preceding terms or words and shall be deemed to be followed by
the words “without limitation”; (d) the terms “hereof”, “herein”, “hereunder”,
“hereto” and similar terms in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement; (e) the terms “day” and
“days” mean and refer to calendar day(s); (f) the terms “year” and “years” mean
and refer to calendar year(s) and (g) all references in this Agreement to
“dollars” or “$” shall mean United States Dollars. Unless otherwise set forth
herein, references in this Agreement to (i) any document, instrument or
agreement (including this Agreement) (A) includes and incorporates all exhibits,
schedules and other attachments thereto, (B) includes all documents, instruments
or agreements issued or executed in replacement thereof and (C) means such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified or supplemented from time to time in accordance with its terms
and in effect at any given time, and (ii) a particular Law means such Law as
amended, modified, supplemented or succeeded, from time to time and in effect at
any given time. All Article, Section, Exhibit and Schedule references herein are
to Articles, Sections, Exhibits and Schedules of this Agreement, unless
otherwise specified. This Agreement shall not be construed as if prepared by one
of the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it.

Section 10.2. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

18



--------------------------------------------------------------------------------

Section 10.3. Notices. All notices, communications and deliveries required or
made hereunder must be made in writing signed by or on behalf of the Party
making the same and shall be delivered personally or by a national overnight
courier service, by registered or certified mail (return receipt requested)
(with postage and other fees prepaid), or by electronic mail as follows:

 

To Nobilis:   

Nobilis Health Corp.

11700 Katy Freeway

Suite 300

Houston, Texas 77079

Attn: General Counsel

Email: mmaruca@nobilishealth.com

To Freedom Pain:   

SH Operating, LLC

8322 East Hartford Drive

Scottsdale, Arizona 85255

Attention: Steven M. Siwek, M.D.

Email: ssiwek@freedompainhospital.com

Facsimile: 480-586-2221

with a copy to:   

Milligan Lawless, P.C.

5050 North 40th Street, Suite 200

Phoenix, Arizona 85018

Attention: Robert J. Milligan, Esq.

Email: bob@milliganlawless.com

Facsimile: 602-792-3525

To TPCA:   

The Pain Center Alliance, LLC

c/o Alliance HealthCare Services, Inc.

100 Bayview Circle, Suite 400

Newport Beach, CA

Attention: General Counsel

Email: rjohns@aiq-us.com

Facsimile: (949) 242-5377

with a copy to:   

Ballard Spahr LLP

1 East Washington Street, Suite 2300

Phoenix, Arizona 85004

Attention: Karen C. McConnell

Email: mcconnellk@ballardspahr.com

Facsimile: (602) 798-5595

or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing. Any such notice,
communication or delivery shall be deemed given or made (a) on the date of
delivery, if delivered in person, or (b) on the first Business Day following
timely delivery to a national overnight courier service, (c) on the fifth
Business Day following it being mailed by registered or certified mail, or
(d) when actually received, if transmitted by electronic mail.

Section 10.4. Schedules and Exhibits. The Schedules and Exhibits are hereby
incorporated into this Agreement and are hereby made a part hereof as if set out
in full herein.

 

19



--------------------------------------------------------------------------------

Section 10.5. Assignment; Successors in Interest. No assignment or transfer by
any Parties of such Party’s rights and obligations hereunder shall be made
except with the prior written consent of the other Parties.

Section 10.6. Captions. The titles, captions and table of contents contained
herein are inserted herein only as a matter of convenience and for reference and
in no way define, limit, extend or describe the scope of this Agreement or the
intent of any provision hereof.

Section 10.7. Mediation.

(a) Except with respect for equitable relief (including interim relief), any
Legal Dispute shall be resolved in accordance with the procedures set forth in
this Section 10.7 and Section 10.8. Until completion of such procedures, no
Party may take any action to force a resolution of a Legal Dispute by any
judicial or similar process, except to the extent necessary to avoid expiration
of a claim that is permitted by this Agreement.

(b) Any party seeking resolution of a Legal Dispute shall first submit the Legal
Dispute for resolution by mediation pursuant to the American Arbitration
Association Procedure for Mediation of Commercial Disputes as then in effect.
Mediation will take place in Maricopa County, Arizona and will continue for at
least sixty (60) days unless the mediator chooses to withdraw sooner.

(c) All offers of compromise or settlement among the Parties or their
Representatives in connection with the attempted resolution of any Legal Dispute
shall be deemed to have been delivered in furtherance of a Legal Dispute
settlement and shall be exempt from discovery and production and shall not be
admissible in evidence (whether as an admission or otherwise) in any proceeding
for the resolution of the Legal Dispute.

Section 10.8. Governing Law; Consent to Jurisdiction; WAIVER OF TRIAL BY
JURY; Etc.

(a) This Agreement shall be governed by and construed and enforced in accordance
with the internal Laws of the State of Arizona without reference to its choice
of law rules.

(b) Each Party hereby irrevocably consents and agrees that, if any Legal Dispute
is not resolved by mediation undertaken pursuant to Section 9.7, such Legal
Dispute shall be brought only to the exclusive jurisdiction of the courts of the
State of Arizona or the federal courts located in the State of Arizona. In that
context, and without limiting the generality of the foregoing, each Party hereby
irrevocably and unconditionally (i) consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding; (ii) waives, to the fullest extent permitted by Law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding that is brought in any such court has been brought in an inconvenient
forum; and (iii) waives any objection to service of process effected in
accordance with Section 10.3 or any means allowable under Arizona law or
procedure. During the period a Legal Dispute is pending before a court, all
actions, suits or proceedings with respect to such Legal Dispute

 

20



--------------------------------------------------------------------------------

or any other Legal Dispute, including any counterclaim, cross-claim or
interpleader, shall be subject to the exclusive jurisdiction of such court. In
the event a Legal Dispute is brought pursuant to this Section 10.8(b), each
Party hereby waives, and shall not assert as a defense in any Legal Dispute,
that (a) such Party is not subject thereto, (b) such action, suit or proceeding
may not be brought or is not maintainable in such court, (c) such Party’s
property is exempt or immune from execution, (d) such action, suit or proceeding
is brought in an inconvenient forum or (e) the venue of such action, suit or
proceeding is improper. A final judgment in any action, suit or proceeding
described in this Section 10.8(b) following the expiration of any period
permitted for appeal and subject to any stay during appeal shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable Laws.

(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE FREEDOM PAIN
ANCILLARY DOCUMENTS, NOBILIS ANCILLARY DOCUMENTS OR TPCA ANCILLARY DOCUMENTS OR
ANY OTHER TRANSACTION AGREEMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY AND IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE OTHER PARTIES WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE FREEDOM PAIN ANCILLARY
DOCUMENTS, THE NOBILIS ANCILLARY DOCUMENTS AND THE TPCA ANCILLARY DOCUMENTS AND
ANY OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.8(C).

(d) If an action is brought to enforce the terms and conditions of this
Agreement, the substantially prevailing party shall be entitled to recovery of
its attorneys’ fees and costs.

Section 10.9. Severability. Any provision hereof that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by Law, each Party hereby waives any
provision of Law that renders any such provision prohibited or unenforceable in
any respect.

 

21



--------------------------------------------------------------------------------

Section 10.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement or the terms hereof to produce or
account for more than one of such counterparts.

Section 10.11. Amendment. This Agreement may not be amended, modified or
supplemented, except by written agreement of the Parties.

Section 10.12. Enforcement of Certain Rights. nothing expressed or implied
herein is intended, or shall be construed, to confer upon or give any Person
other than the Parties, and their successors or permitted assigns, any right,
remedy, obligation or liability under or by reason of this Agreement, or result
in such Person being deemed a third-party beneficiary hereof.

Section 10.13. Waiver. Any agreement on the part of a Party to any extension or
waiver of any provision hereof shall be valid only if set forth in an instrument
in writing signed on behalf of such Party. A waiver by a Party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty shall not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by a Party of the
performance of any act shall not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time.

Section 10.14. Integration. THIS AGREEMENT AND THE DOCUMENTS EXECUTED PURSUANT
HERETO, INCLUDING THE EXHIBITS AND SCHEDULES HERETO, SUPERSEDE ALL NEGOTIATIONS,
AGREEMENTS AND UNDERSTANDINGS BETWEEN OR AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND CONSTITUTE THE ENTIRE AGREEMENT BETWEEN AND AMONG THE
PARTIES WITH RESPECT THERETO.

Section 10.15. Cooperation Following the Closing. Following the Closing, each
Party shall deliver to the other Parties such further information and documents
and shall execute and deliver to the other Parties such further instruments and
agreements as the other Parties shall reasonably request to consummate or
confirm the transactions provided for herein, to accomplish the purpose hereof
or to assure to the other Parties the benefits hereof.

Section 10.16. Transaction Costs. Except as otherwise expressly provided herein,
all costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

(signature page follows)

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.

 

SH OPERATING, LLC By:   SMS Properties, LLC Its:   Manager By:  

/s/ Steven M. Siwek, M.D.

  Steven M. Siwek, M.D.   Member NOBILIS HEALTH CORP. By:  

/s/ Matthew Maruca

Name:   Matthew Maruca Title:   General Counsel and Secretary THE PAIN CENTER
ALLIANCE, LLC By:   ALLIANCE HEALTHCARE SERVICES, INC. Its:   Managing Member
By:  

/s/ Richard W. Johns

  Richard W. Johns   Executive Vice President, General Counsel & Secretary
STEVEN M. SIWEK, M.D.

With respect to Section 9.1 only

 

/s/ Steven M. Siwek, M.D.

Signature Page to Master Agreement



--------------------------------------------------------------------------------

Appendix I

Definitions

Definitions. The following terms have the following meanings:

“ADHS” is defined in Section 4.1(a).

“Agreement” is defined in the introduction.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.

“Alliance” is defined in Section 8.2.

“Alliance Note” is defined in Section 8.2.

“Ancillary Documents” means collectively the Freedom Pain Ancillary Documents,
the Nobilis Ancillary Documents and the TPCA Ancillary Documents.

“Assets” means all assets of every description, whether real, personal or mixed,
whether tangible and intangible, owned, leased or licensed by Freedom Pain, and
located at or held, used or to be used in connection with the business or
operations of Hospital, including the following items:

(a) all machinery, equipment, tools, furniture, office equipment, computer
hardware, supplies, materials, vehicles and other items of tangible or
intangible personal property of every kind;

(b) inventories of supplies, drugs, food, janitorial and office supplies and
other disposables and consumables existing on the Effective Date and located at
the Hospital, or purchased by Freedom Pain for use in connection with the
business or operation of the Hospital;

(d) to the extent allowed by Laws, all data and records created or maintained by
Freedom Pain in the course of its operation of the Hospital, including all
financial, patient, medical staff and personnel records (including all medical
and administrative libraries, documents, catalogs, books, files and operating
manuals);

(e) to the extent transferable, licenses with respect to all software installed
on personal computers or servers owned by Freedom Pain and located at the
Hospital, together with all manuals, procedures and other materials relating
thereto;

(f) to the extent assignable, all licenses and permits (including the Licenses
(as hereinafter defined)) held by Freedom Pain relating to the ownership and
operations of the Hospital, and all other rights, privileges, registrations,
consents, approvals, accreditations, franchises, certificates, certificates of
need and applications relating to the present or future business, operations or
development of the Hospital;



--------------------------------------------------------------------------------

(g) all of the intangible rights and property of Freedom Pain relating to the
Hospital, including all intellectual property owned or licensed (as licensor or
licensee) by Freedom Pain relating to the Hospital, variations thereof, the
goodwill associated therewith, telephone, facsimile and e-mail addresses (or
numbers) and listings, internet web sites and internet domain names;

(i) restricted and unrestricted cash and cash equivalents, including investments
in marketable securities, certificates of deposits and cash in bank accounts;
short or long term investments; the bank accounts of Freedom Pain (including the
funds held in such accounts); and any pre-paid deposits, other current assets,
escrows, prepaid Taxes (as hereinafter defined) or other advance payments
relating to any expenses of the Hospital that are useable by Newco following the
Closing;

(j) to the extent legally transferable, all warranties, guarantees, options and
covenants not to compete in favor of Freedom Pain or the Hospital; and

(k) all claims of Freedom Pain against third parties relating to the Assets.

“Assignment and Assumption” is defined in Section 5.1(f).

“Assumed Liabilities” means “Liabilities” as defined in Exhibit 5.1(f).

“Athas” is defined in Section 8.2.

“Athas Note” is defined in Section 8.2.

“Board of Managers” has the meaning set forth in the Operating Agreement.

“Bona Fide Services” is defined in Section 8.3.

“Business Day” means any day except Saturday, Sunday or any day on which banks
are authorized by Law to be closed in the City of Phoenix, Arizona.

“Capital Contribution” means collectively the Freedom Pain Capital Contribution,
the Nobilis Capital Contribution and the TPCA Capital Contribution.

“Class” means each level of Newco’s membership interests.

“Closing” means the consummation of the transactions contemplated by this
Agreement.

“Closing Date” means the date on which the Closing occurs.

“Equipment Leases” is defined in Section 5.1(d).

“Excluded Liabilities” is defined in the Assignment and Assumption.

“Exhibit” means any exhibit attached to this Agreement.

“Expiration Date” is defined in Section 7.1(e).



--------------------------------------------------------------------------------

“Freedom Pain” is defined in the introduction.

“Freedom Pain Ancillary Documents” means any certificate, agreement, document or
other instrument, other than this Agreement, to be executed and delivered by
Freedom Pain or any Affiliate of Freedom Pain in connection with the
transactions contemplated hereby.

“Freedom Pain Capital Contribution” is defined in Section 1.3.

“GAAP” means generally accepted accounting principles in the United States of
America.

“GE Credit Agreement” is defined in Section 8.1.

“Governmental Entity” means any federal, state, local or foreign government, any
political subdivision thereof, or any court, administrative or regulatory
agency, department, instrumentality, body or commission or other governmental
authority or agency, or any self-regulating body, including a stock exchange,
and any related arbitrator.

“Hospital” is defined in the recitals to this Agreement.

“Hospital Operations” means the normal operation of Hospital in accordance with
its hospital license.

“Indemnified Assumed Liabilities” is defined in the Assignment and Assumption.

“Indemnifying Parties” is defined in Section 9.1.

“Knowledge” means all facts that are known, after reasonable inquiry, (a) with
respect to Nobilis, by Harry Fleming and Christopher Lloyd; (b) with respect to
Freedom Pain by Steven M. Siwek, M.D.; and (c) with respect to TPCA, by Richard
W. Johns.

“Laws” means all statutes, rules, codes, regulations, restrictions, ordinances,
orders, decrees, approvals, directives, judgments, injunctions, writs, awards
and decrees of, or issued by, any Governmental Entity.

“Legal Dispute” means any legal action arising under or in connection with this
Agreement or any other instrument, document or agreement executed or delivered
in connection with this Agreement, or in any way connected with or related or
incidental to the dealings of the Parties with respect to this Agreement or such
other instrument, document or agreement contemplated by this Agreement.

“License” all licenses, certificates, permits, approvals, notices and
authorizations issued by any Governmental Entity, and maintained by Freedom Pain
in connection with the Hospital.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, charge, security interest, encumbrance or lien
(statutory or other).

“Management Agreement” is defined in Section 5.1(g).



--------------------------------------------------------------------------------

“Material Adverse Effect” means any state of facts, change, event, circumstance,
effect or occurrence, individually or in the aggregate with other facts, change,
event, effect or occurrence, that is or would reasonably likely be materially
adverse to the, financial condition, results of operations, properties, assets
or liabilities (including contingent liabilities), or business of a Party and
its Subsidiaries taken as a whole; provided, that none of the following, and no
changes, effects, events, circumstances, occurrences or states of facts arising
out of or resulting from the following, shall be deemed, either alone or in
combination, to constitute a Material Adverse Effect, or be taken into account
in determining whether there has been a Material Adverse Effect, to the extent
the following do not materially and disproportionately impact applicable Party
and its Subsidiaries, taken as a whole, compared to other companies in the
industry or industries in which applicable Party and its Subsidiaries operate,
in which case the extent of such material and disproportionate effect may be
taken in to account in determining whether a Material Adverse Effect has
occurred: (a) changes or effects in general economic conditions; (b) changes in
Laws or GAAP (or other analogous accounting standards) or the enforcement
thereof; (c) changes or effects, including legal, tax or regulatory changes,
that generally affect the industry or industry sectors in which the Company and
its Subsidiaries operate; (d) any changes or effects that arise out of or are
attributable to the commencement, occurrence, continuation or intensification of
any war, sabotage, armed hostilities or acts of terrorism; or (e) changes or
effects that arise out of or are attributable to the negotiation, execution,
public announcement, pendency or performance of this Agreement or the compliance
with the provisions thereof.

“Medical Director Agreement” is defined in Section 5.1(h).

“Newco” is defined in the recitals to this Agreement.

“Newco Credit Facility” is defined in Section 8.1.

“Newco Indemnified Party” is defined in Section 9.1.

“Nobilis” is defined in the introduction.

“Nobilis Advance” means all amounts advanced by Northstar Healthcare
Acquisitions, LLC to Freedom Pain pursuant to that certain Financial Services
Agreement, dated August 11, 2015.

“Nobilis Ancillary Documents” means any certificate, agreement, document or
other instrument, other than this Agreement, to be executed and delivered by
Nobilis or any Affiliate of Nobilis in connection with the transactions
contemplated hereby.

“Nobilis Capital Contribution” is defined in Section 1.4.

“Ordinary Course” means (a) the ordinary course of business of the applicable
Party and its Subsidiaries and consistent with the past practices of the
applicable Party and its Subsidiaries and (b) not required to be authorized by
the board of directors or other governing body or the applicable Party or its
Subsidiaries, or by any Person exercising similar authority; provided, that
material violations of Law or a material violation of the contractual rights of
third parties shall not be Ordinary Course.



--------------------------------------------------------------------------------

“Operating Agreement” is defined in Section 1.2.

“Parties” is defined in the introduction.

“Payables” means the payables of Hospital as listed on Schedule 1, or any
payable incurred by and a Hospital which is incurred in the Ordinary Course and
within one of the categories of payables described in Schedule 1.

“Permitted Liens” means (a) Liens for Taxes not yet due and payable,
(b) statutory Liens of landlords, (c) Liens of carriers, warehousemen,
mechanics, materialmen and repairmen and other like Liens incurred in the
Ordinary Course and not yet delinquent, and (d) Real Property, zoning, building,
or other restrictions, variances, covenants, rights of way, easements, mineral
leases and reservations, and other minor irregularities in title, none of which,
(i) interfere in any material respect with the present use of or occupancy of
the affected parcel by the applicable Person, (ii) have more than an immaterial
effect on the value thereof or its use or (iii) impair the ability of such
parcel to be sold, leased or subleased for its present use. For the avoidance of
doubt, except for Liens described in clauses (a) and (b), Liens securing
obligations for the payment of money shall not constitute Permitted Liens
hereunder.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization or Governmental Entity.

“Physician Members” has the meaning set forth in the Operating Agreement.

“Real Property Leases” means the real property leases listed on Schedule 5.1(c),
which shall include all leases reflecting real estate where Hospital Operations
take place.

“Real Property Subleases” means all subleases of the Real Property Leases.

“Receivables” means the accounts receivable of the Hospital as of the Closing
Date.

“Representatives” means, with respect to a Person, such Person’s respective
parents, directors, managers, officers, employees, attorneys, accountants,
representatives, financial advisors, lenders, consultants, and other agents.

“Schedule” means any schedule attached to this Agreement.

“Subsidiary” or “Subsidiaries” means any or all Persons of which any Party (or
other specified Person) shall own directly or indirectly through another Person,
a nominee arrangement or otherwise (a) at least a majority of the outstanding
capital stock (or other shares of beneficial interest) entitled to vote
generally or otherwise have the power to elect a majority of the board of
directors or similar governing body or the legal power to direct the business or
policies of such Person or (b) a majority of the economic interests of such
Person.

“Subscription Agreement” is defined in Section 1.2(b).



--------------------------------------------------------------------------------

“TPCA” is defined in the introduction.

“TPCA Ancillary Documents” means any certificate, agreement, document or other
instrument, other than this Agreement, to be executed and delivered by TPCA or
any Affiliate of TPCA in connection with the transactions contemplated hereby.

“TPCA Capital Contribution” is defined in Section 1.5.

“Unit” is defined in Section 1.2(a).